NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an oil separator, comprising: a first separation structure comprises a refrigerant pipeline; the first baffle plate has a cooling chamber therein; the refrigerant pipe is connected to the first baffle plate and in communication with the cooling chamber.
The closest prior art references are: Maoqiong (CN 102538325 A) & Westemeyer (20060196220 A1):
Maoqiong discloses an oil separator, comprising: a casing, having a gas inlet and a gas outlet; and a baffle plate, and a cooling chamber therein;
Further, Westemeyer teaches a first separation structure, provided inside the casing and located between the gas inlet and the gas outlet; wherein, the first separation structure comprises a baffle plate,
However, Maoqiong in view of Westemeyer do not disclose a first separation structure comprises a refrigerant pipeline; the first baffle plate has a cooling chamber therein; the refrigerant pipe is connected to the first baffle plate and in communication with the cooling chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763